DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…determining that displacement of the inspection object due to thermal expansion has stabilized”. However claim 4 does not state displacement of the inspection object with respect to what object or device. For purposes of the present examination the displacement of the inspection object is construed to be with respect the probes. Clarification is required so that the scope of the claim is clear. Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 4.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by (Kasai JP 2019102645 A) with equivalent English translation provided by (Kasai US2021/0033666A1).

Regarding claim 1. Kasai teaches a control method of an inspection (fig. 2, prober, par. [0031]) apparatus including a mounting stage (fig. 2, stage 21, par. [0031]) on which a substrate (fig. 1, wafer W, par. [0030]) having a plurality of inspection objects (fig. 1, IC chip 100, par. [0030]) is mounted, a plurality
of sections (fig. 1, 3, area D, par. [0030], [0038]) being formed with respect to the mounting stage and
a heater controllable to heat for each of the sections (fig. 4, LED unit 3, abs., par. [0039], [0061]), wherein the control method comprises:
when inspecting a first inspection object (fig. 10, test target chip 100 in area D49, par. [0060]-[0062]) to be inspected among the plurality of inspection objects, causing the heater to heat a section (fig. 10, LED units 3, par. [0063]) corresponding to the first inspection object and a section (fig. 11, area D50, par. [0064]) corresponding to a second inspection object (fig. 11, test target chip 100 in area D50, par. [0064]-[0065]) to be inspected next.

Regarding claim 2, Kasai teaches the control method of the inspection apparatus according to claim 1, wherein the second inspection object (fig. 11, test target chip 100 in area D50, par. [0064]-[0065]) is arranged next to the first inspection object (fig. 10, test target chip 100 in area D49, par. [0060]-[0062]) on the substrate (fig. 3, wafer W, par. [0038]).

Regarding claim 3, Kasai teaches the control method of the inspection apparatus according to claim 1, wherein the inspection apparatus includes a temperature sensor (fig. 8, temperature detector 8, par. [0054]) configured to detect a temperature of 
an inspection object (fig. 1, test target chip 100 par[ 0030]), and
wherein when heating a section (fig. 4, LED units 3, par. [0039]) corresponding to the inspection object, the heater is controlled so that the temperature of the inspection object becomes a target temperature based on the temperature of the inspection object detected by the temperature sensor (par. [0062]).

Regarding claim 9, Kasai teaches an inspection apparatus (fig. 2, prober, par. [0031]) comprising: a mounting stage (fig. 2, stage 21, par. [0031]) on which a substrate (fig. 1, wafer W, par. [0030]) having a plurality of inspection objects (fig. 1, IC chip 100, par. [0030]) is mounted, a plurality of sections (fig. 3, areas D, par. [0038] )being formed with respect to the mounting stage; a heater (fig. 4, LED unit 3, abs., par. [0039], [0061]), controllable to heat for each of the sections (par.[0060]-[0061]); and a controller (fig. 5, LED controller 91, par. [0043]) configured to control the heater (fig. 10, LED units 3, par. [0063]), wherein when inspecting a first inspection object (fig. 10, test target chip 100 in area D49, par. [0060]-[0062]) to be inspected among the plurality of inspection objects, the controller is configured to control the heater to heat a section corresponding to the first inspection object and heat a section corresponding to a second inspection object (fig. 11, test target chip 100 in area D50, par. [0064]-[0065]) to be inspected next.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claim 3 above, and further in view of Ishii et al. US 20130278279 A1 (hereinafter referred to as Ishii) .

 Regarding claim 4, Kasai teaches the control method of the inspection
apparatus according to claim 3, Kasai does not teach further comprising: upon an elapse of a threshold time after the temperature of the inspection object has stabilized at the target temperature, determining that displacement of the inspection object due to thermal expansion has stabilized.
However Ishii teaches comprising: upon an elapse of a threshold time after the temperature of the inspection object (fig. 1, wafer W, par. [0049]-[0052]) has stabilized at the target temperature, determining that displacement of the inspection object due to thermal expansion has stabilized (fig. 4, stp.S15-S17, par. [0046]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a method for thermal stabilization of a probe card, before inspecting electrical characteristics of an inspection target at a predetermined temperature the probe card is thermally stabilized by mounting the heat transfer substrate on the mounting table, adjusting the probe card to a predetermined temperature through the heat transfer substrate on the mounting table of which temperature is adjusted by the temperature control unit, as taught in Ishii in modifying the apparatus of Kasai. The motivation would be thermal stability of the probe card is determined accurately by adjusting the probe card to prescribed temperature in short time by making the substrate to directly contact the probe card.

Regarding claim 5, Kasai and Ishii teaches the control method of the inspection apparatus according to claim 4, Ishii further teaches comprising: upon determining that the displacement of the inspection object due to the thermal expansion has stabilized (fig. 4, stp. S17, par. [0049]-[0050]), aligning the inspection object (fig. 1, wafer W, par. [0049]).
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 6, Kasai and Ishii teaches the control method of the inspection apparatus according to claim 5, Ishii further teaches wherein the inspection apparatus (fig. 1, inspection apparatus 10, par. [0028]) includes a probe (fig. 1, probes 122A, par. [0030]) that contacts the inspection object (fig. 1, wafer W, par. [0028]) to be inspected, and wherein after aligning the inspection object, the inspection object and the probe are caused to be in contact with each other (fig. 4, stp. S11-S19, par. [0044]-[0050]).
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 7, Kasai teaches the control method of the inspection apparatus according to claim 1, wherein the heater (fig. 4, LED unit 3, abs., par. [0039], [0061]), is a light emission mechanism configured to emit light to heat ( LED units, par. [0010])
the mounting stage (fig. 2, stage 21, par. [0031]).

Regarding claim 8, Kasai teaches the control method of the inspection apparatus according to claim 7, wherein the light emission mechanism includes an LED as a light source (fig. 4, LED unit 3, abs., par. [0039], [0061]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858